Oxebridge Fundrazi’- Christopher Mark Paris

Dissection of Christopher Paris' Oxebridge "“Fundrazr" Page
Mr. Paris starts out:

Oxebridge is a leading defender of the rights of ISO standards users. Help us fight back, in court, against the ISO incumbents, including certification bodies, standards publishers, consultants
and corrupt self-accredited certificate mill operators.

This is knowingly false. Oxebridge has not filed any lawsuit(s) other than the one filed in January of 2015 against Marc Smith which was, for all intents and purposes, for "unfair competition".
alternative to

standards consulting services to potential paying clients, of which SMITH derives income.

13. Many Florida businesses and individuals have requested and received assistance for

industry standards in place of normally paid consulting services from Elsmar.com for

 

example;

Mr. Paris must be living in someone's basement. Elsmar.com is one of thousands with offer "free advice" on the internet. Mr. Smith's Elsmar.com has been helping people around the world since1996 -
Approximately 22 years as of this writing. Paris' one-man-show "Oxebridge" simply can not compete in today's world. Not to mention many people dislike Mr. Paris' personality, and many companies have
found Mr. Paris to be controversial (to say the least) and thus avoid him.

Being a "catch all" lawsuit, claims of libel and such are included. Mr. Paris’ intent was to stifle Mr. Smith's free speech to express his opinions. Mr. Paris had, and has, a personal dislike of Mr. Smith. As Mr.
Smith presented to the court:

Christopher Paris E h 7 b 7 t B
Sent: Monday, February 5, 2018 at 11:20 AM X | |

To: elsmarmarc@gmail.com

|, my lawyer hired a forensics analyst. It wasn’t me, and nowhere does it say | was the analyst. You’re litigating against you
n fever dreams.

e evidence included in that filing was just the tip of the iceberg. We received irrefutable evidence that you were behind
‘he sites, and now Levinson gave us evidence that you’re working with him, as well. You guys keep throwing each other
nder the bus.

act-checking is your friend. This ongoing defamation and lying to the court is going to get you thrown into jail.

ristopher Paris
P Operations
Ixebridge Quality Resources International LLC
ampa FL — Lima Peru
one: 863-651-3750

 

Oh, let us list the crap Paris claims:

1. Neither Paris nor his lawyer hired a forensics analyst. Mr. Paris speaks of "fevered dreams" - We do not for a minute doubt that Mr. Paris has such dreams. Notable is that Mr. Paris
submitted no evidence with which to buttress his claims. If Mr. Paris actually did have said evidence, he surely would have presented It to the Court.

2. No evidence was submitted to the Court that Mr. Smith was behind "other sites". Had that been factual, had evidence been submitted, the Court surely would have sanctioned Mr. Smith.
3. No evidence was submitted to the Court that Mr. Smith was, or is, in any way “working with" Mr. Levinson. And what does "working with" Mr. Levinson mean?
4, Written in 2018, Mr. Paris fails to understand that the lawsuit was resolved in June of 2015 and that the case was dismissed With Prejudice in July of 2015.

5. What Mr. Paris is going on about is the "Violation of Injunction" complaint which, it is quite obvious, the case Judge is tired of. /t got so stupid that the case Judge had docket documents 143
and 144 removed from the docket. Not sealed, mind you, not that it would have done any good anyway, since they were by then long in the public domain. There was a hearing with regard to
Mr. Paris' ongoing attempt to silence Mr. Smith through the use of a redundant set of filings accusing Mr. Smith of abrogating the injunction. The hearing was on 16 March 2016, about one
month before Mr. Paris filed bankruptcy (Christopher Mark Paris Bankruptcy Documents). In short, Mr. Paris is saying that Mr. Smith lied during the March 2016 hearing. Read the hearing
transcript. No lies, except, as you can imagine, a few by Mr. Paris. The Court has finally shut Mr. Paris down. The Court knows the entire lawsuit was a sham, as is Mr. Paris' life.

Moving on, Mr. Paris writes:

Fraud and Corruption in the ISO Certificate Scheme 1s Costing Real Lives Oxebridge Quality Resources and its outspoken founder Christopher Paris have worked for over 15 years to improve the trust and value
of ISO 9001 and related management systems certifications. Chris has volunteered thousands of hours working to ensure such certificates are issued in accordance with international rules and law, as well as to
ensure the standards themselves are written with the input of a broad spectrum of industry representatives.

At heart is the growing evidence that ISO certification schemes are inherently flawed, causing real-world risks to public safety, such as we have seen in the Takata airbag scandal, Deepwater Horizon oil spill
disaster, and VW emissions scandal. ISO certifications are the connective tissue that connect these incidents, and many others, and yet the various players remain uninvestigated (sic), unquestioned, and -- worst of
all -- unregulated.

Oxebridge is fighting to improve this situation and have the appropriate parties investigated. However, the industry is dominated by Certification Body registrars (CBs) who violate the rules, and sometimes the
law, in order to issue certificates to any company that asks, even those that produce products that kill. The Accreditation Bodies, tasked with overseeing the scheme, are paid by the CBs, so refuse to carry out their
obligations. Standards bodies, such as ISO itself, stuff their committees full of CB reps and consultants, denying American companies the ability to participate in development of their standards. Worse still, a host
of unaccredied (sic) "certificate mill operators" issue fraudulent certificates to anyone who can pay, putting the public at risk of injury, illness or death.

These players have used a variety of dirty tricks and tactics to crush those, like Oxebridge, who try to enforce the rules. Harassment, death threats, intimidation are all daily occurrences. Multiple sites have opened
up defaming Oxebridge and supporters of its industry-wide reform efforts. They accuse innocent people of crimes, engage in "doxing" of private information, all while hiding behind fake names and anonymous
websites.

As is normal for Mr. Paris, he bloviates without any facts to back up his assertions. The Takata airbag scandal, Deepwater Horizon oil spill disaster, and VW emissions scandal are not related to ISO 9001.
The failures in these cases were due to the companies not following/complying with federal and/or national and/or international regulations - NOT any "standard" such as ISO 9001.

Mr. Paris claims he has "volunteered thousands of hours working to ensure such certificates are issued in accordance with international rules and law, as well as to ensure the standards themselves are
written with the input of a broad spectrum of industry representatives". The reality is, Mr. Paris runs a weird Complaint/Fake News website in which he, posing as journalist, complains about various
companies, organizations and various standards (not federal, state, national or international regulations). As Mr. Paris libels more and more people, companies, organizations, it is understandable that his
consulting services are shunned giving him a lot of free time to write the crap he writes. At one time Mr. Paris had some clients, or so he claimed at one time. Some were apparently real, some appear to
be false. We have confirmed that SpaceX is one company which demanded that Mr. Paris remove their name from his website Clients list. Paris’ "Clients List" page is long gone...

Continuing on:

But defending US businesses and standards users isn't cheap. Oxebridge needs the help of the stakeholders it protects, including automotive, aerospace, IT, and manufacturing firms. Oxebridge needs the breathing
space to continue to push and ensure compliance with accreditation rules and international law. Now it's time to ask for help. If your company has seen a benefit fo (sic) the work done by Oxebridge, or if you are
fed up with the bullying tactics of registrars and their auditors, now you can help take action. Help Oxebridge on two fronts: First, to prosecute class action lawsuits on behalf of industry, to force the incumbent
authorities into compliance. Second, to help Oxebridge and ISO standards users defend themselves against the frivolous lawsuits the incumbents user to harass those who would hold them accountable. Consider
giving what you can to the ISO Standards Users Legal Defense Fund. All funds go towards the stated objectives above, and cannot be used for any other purpose.

The reality is few people believe Paris has a sincere cause. White the page says $4007 over 2 years, we have screen captures with the start date. In fact it has taken Paris almost 3 years to collect
pennies considering typically lawsuit costs run from $100,000 (a cheap one) to $1,000,000 or more. Knowing that Mr. Paris declared bankruptcy in April 2016, and his lack of business, Mr. Paris has no
money to start a lawsuit. And no attorney would touch a lawsuit such as Mr. Paris proposes on a contingency basis.

Think about it - Mr. Paris wants to start Class Action lawsuit(s) against "industries" including automotive, aerospace, IT, and manufacturing firms. As if these industries can not stand up for themselves.

 

 

Fair Use Screen Capture of Christopher Mark Paris from Oxebridge.com
Obvious Emphasis Added ;)

Always the "Victim"... Always...

 

Yes - We still think this is "stupid".
Oxebridge's "Brain Dead Brain Dump" says: "Dominate your Registrar"

 

 

NOTE: This website uses publicly available information and graphics, and does not claim any copyright on its content, graphics or text. You are free to copy and republish anything here.

september 2018
